Hall acquired actual possession of the property in question by delivery from Arnold, the owner, under an implied undertaking to advance by way of loan to Arnold the sum of $50. His original possession, therefore, was lawful. Hall failed to make the loan; upon this, Arnold was entitled to be restored to the possession of his property; but until Hall was guilty of some tortious
act, in reference to the property, there was no conversion. The evidence showed that Hall failed to make the loan and did not restore the property to Arnold — and remarked that he had notgot it. Whether he had disposed of it, while he was absent a few minutes apparently for the purpose of raising the money to make the loan, or whether he then had it in his possession, was not shown; Arnold did not know, nor understand what he meant, when he informed him that he could not let him have the money, and that he had not got the property. This evidence fell far short of showing any tortious act. It did not show that Hall had either disposed of, or destroyed the property. Until a wrongful detention after a demand and refusal was shown, there was no evidence of a conversion. Arnold made no demand, and there being no disposition or destruction of the property by Hall shown, his possession continued lawful, until Arnold sold the property to Robinson, and Hall detained it after demand by him. The judgment should be affirmed.